DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming unit for forming an images” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 



!!! EXAMINER’S NOTE: CLAIM 5 BELOW HAS BEEN REJECTED TWICE  !!!!

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang.


     Regarding claim 1, Suman discloses an apparatus comprising (page 9, lines 10-15; coded information reader 1 (apparatus)):
      a first image reader for reading the surface of the sheet (page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 6-10; page 11, lines 5-9; page 12, lines 24-31; page 13, lines 1-30;   a surface of object (document, printed matter) with printed bar code 6 (sheet) is read by using first imaging sensor 12 (step 401));
      a second image reader disposed downstream of the first image reader for reading the surface of the sheet (page 1, lines 10-20, 31; page 2, lines 1-10, 22-32; page 9, lines 14-31; page 10, lines 10-16; page 11, lines 5-9; page 12, lines 24-31; page 15, lines 7-32; page 16, lines 1-7; the same surface of the printed material with printed bar code 6 (sheet) is read using the second imaging sensor 22 (step 407) since the same coded information is scanned again; in Fig. 2 second imaging sensor 22 housed in assembly 20 is downstream of first imaging sensor 12 housed in assembly 10 because second imaging sensor 22 reads after the first imaging sensor 12);
       wherein the apparatus has at least three reading modes including a first reading mode (page 2, lines 24-26; page 15, lines 27-32; page 16, lines 1-5; in step 409 both the first imaging sensor and second imaging sensor are activated (first reading mode) to read the printed matter including the coded information 6), a second reading mode (page 12, lines 24-31; in step 401, first imaging sensor 12 is active to read frames of the coded information 6 while the second imaging sensor is inactive (second reading mode)) and a third reading mode (page 15, lines 15-32; in step 407, second imaging 
       wherein the first reading mode is the mode for reading a same surface of a same single sheet (page 2, lines 1-2, 23-26; “document of any type”/printed matter (sheet); page 10, lines 16-32; page 11, lines 1-7; printed objects having coded data 6 on one surface is read by first and second imaging sensors 12, 22 reading this same surface as shown in Figure 2 since both the first and second imaging sensors (within first and second camera assembly 10/20) are disposed on the same side relative to the printed code data 6) by both the first image reader and the second image reader (page 2, lines 24-26; page 15, lines 27-32; page 16, lines 1-5; in step 409 both the first imaging sensor and second imaging sensor are activated (first reading mode) to read the printed matter including the coded information 6 on the same surface), the second reading mode is the mode for reading the same surface of the same single sheet by the first image reader without the second image reader (page 12, lines 24-31; in step 401, first imaging sensor 12 is active to read frames of the coded information 6 on the same surface while the second imaging sensor is inactive (second reading mode)), and the third reading mode is the mode for reading the same surface of the same single sheet by the second image reader without the first image reader (page 15, lines 15-32; in step 407, second imaging sensor is active to capture frames of coded information 6 on same surface while the first imaging sensor is inactive (third reading mode)).




an image forming apparatus comprising:
      an image forming unit for forming an images on a surface of a sheet;
      a transportation path on which the sheet is transported;
      a first image reader for reading the surface of the sheet on the transportation path;
      the second image reader disposed downstream of the first image reader in a transporting direction of the sheet;
       wherein the image forming unit is controlled in accordance with a result of a reading operation of the one of the first reading mode, the second reading mode and the third reading mode.
       Zhang discloses an image forming apparatus comprising:
        an image forming unit for forming an images (limitation interpreted under 35 U.S.C. 112(f) as printer) on a surface of a sheet (paragraph 16, 18-19; printing device 12 (image forming unit) prints graphics images on the surface of print material 4);
      a transportation path on which the sheet is transported (see Fig. 1 showing transport path (arrow); paragraph 19, 23; conveyor 8 conveys (transports) the printed graphic 4 to an inspection location (path));
      a first image reader for reading the surface of the sheet on the transportation path (paragraph 23; see Fig. 1 showing camera F1/1 (first image reader) reading the top surface of the printed graphic 4 (sheet) provided on the transport path);
      the second image reader disposed downstream of the first image reader in a transporting direction of the sheet (paragraph 23; see Fig. 1 showing camera F2/2 
       wherein the image forming unit is controlled in accordance with a result of a reading operation of the one of the first reading mode, the second reading mode and the third reading mode (paragraph 18, 20, 23; both cameras/image sensors F1 and F2 (first and second image readers) are triggered to be active and capture images of the printed graphic 4 (reading operation of first reading mode); this captured image (reading operation) is used to determine defect in the printed graphics; the defect detected (result) is used to control quality adjustment for the printing device 12).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman as taught by Zhang to control the printing unit based on scanned image of the printout.
        The motivation to combine the references is to automate correction of the printing process by providing signals to the print unit and reporting of the print anomalies to server for analysis based on the read image of the printed output (paragraph 18, 23).




       Regarding claim 4, Zhang discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed above the transportation path (see Fig. 1 showing transport path (arrow); paragraph 19, 23; conveyor 8 conveys (transports) the printed graphic 4 to an inspection location 


       Regarding claim 7, Suman discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader read a same image of the same single sheet in the first reading mode (page 2, lines 1-2, 23-26; “document of any type”/printed matter (sheet); page 10, lines 16-32; page 11, lines 1-7; printed objects having coded data 6 on one surface is read by first and second imaging sensors 12, 22 reading this same surface as shown in Figure 2 since both the first and second imaging sensors (within first and second camera assembly 10/20) are disposed on the same side relative to the printed code data 6; page 2, lines 24-26; page 15, lines 27-32; page 16, lines 1-5; in step 409 both the first imaging sensor and second imaging sensor are activated (first reading mode) to read the same image of the same printed matter including image of the coded information 6 on the same surface ).






Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20100118361 to Iguchi.
       Regarding claim 2, Suman in view of Zhang does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader both comprise line sensors.
        Iguchi discloses wherein the first image reader and the second image reader both comprise line sensors (paragraph 28; CCD line sensors 13; paragraph 41-43; see Fig. 8 wherein these image reading units 62 and 64 (CCD line sensors) reading same side of the medium).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Iguchi to use line sensors for the first and second image readers.
        The motivation to combine the references is to control “reading precision” for first and second image readers individually such that the precision is adjusted for each image reading units based on need (paragraph 8, 32, 33).


       Regarding claim 3, Iguchi discloses the image forming apparatus according to claim 1, wherein the first image reader and the second image reader both comprise CCD or .




Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20170223206 to Katagiri.
       Regarding claim 5, Suman in view of Zhang does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path.
        Katagiri discloses wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path (paragraph 110-112; first scanner 701a (first image reader) and second scanner 701b (second image reader) are disposed on opposite side of each other of the transport path 700 shown in Fig. 6 and first scanner 701a and second scanner 701b scan the same surface of the same sheet P by using the inverting path 751a).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Katagiri to provide the first and second image readers at opposite sides of the conveying path.
.


Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20100091339 to Kwon.
        Regarding claim 5, Suman in view of Zhang does not disclose the image forming apparatus according to claim 1, wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path.
        Kwon discloses wherein the first image reader and the second image reader are disposed on opposite sides of each other to the transportation path (paragraph 50, 61-62, 68-70; as shown in Fig. 2 first scanning unit 140 is disposed on opposite side of second scanning unit 150 on the conveying path; the same first side of a sheet can be scanned by both the first scanning unit 140 and second scanning unit 150 using the duplex path in steps s410 and s450).
Suman in view of Zhang as taught by Kwon to provide the first and second image readers at opposite sides of the conveying path.
        The motivation to combine the references is to provide scanning of both sides of a sheet with first image reader and second image reader disposed opposite each other and mode for correction for shading for the second image reader by operating the first image reader and second image reader to scan the same surface of a sheet having white area using inverting mechanism (paragraph 7-8, 50, 61-62, 68-70).


       Regarding claim 8, Kwon discloses the image forming apparatus according to claim 1, wherein a first image read by the first image reader in the second reading mode (paragraph 53, 68; controller controls the first scanning unit to read a document in second reading mode wherein first scanning unit is scanning and the second scanning unit is not active in reading) and a second image read by the second image reader in the third reading mode (paragraph 55-56, 69-70; controller controls the second scanning unit to read a “white area” of the document in third reading mode wherein second scanning unit is scanning and the first scanning unit is not active in reading) include a different image on the same surface of the same single sheet (paragraph 53, 55-56, 68-70; as shown in Fig. 2 first scanning unit 140 is disposed on opposite side of second scanning unit 150 on the conveying path; the same first side of a sheet can be scanned by both the first scanning unit 140 and second scanning unit 150 using the first image of the document while the second scanning unit scans second image including only the “white area” of the document so the second image is only “white area” image which is different from the first image of the whole document of the same surface).


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017109801 to Suman in view of US Patent Application Publication Pub. No. 20060147092 to Zhang further in view of US Patent Application Publication Pub. No. US 20150350460 to Hirata.
       Regarding claim 6, Suman discloses the image forming apparatus according to claim 1, wherein the surface of the sheet is read by both the first image reader and the second image reader (page 15, lines 24-32; page 16, lines 1-15; in step 409 when decoding fails using second imaging sensor 22, then both first imaging sensor 12 and  second imaging sensor 22 are activated to read the barcode 6 on same printed material on same surface of printed material). However Suman does not disclose wherein image failure/no-failure determination is performed.
        Hirata discloses wherein image failure/no-failure determination is performed (paragraph 76-80, 84-85; after reading the plate 35, the image of the scanned plate is compared with reference image in storage to determine anomalous values in the scanned image data (failure); if images are same there is no failure; if anomaly no scanning of the printed pattern on sheet (failure) since scanning will result in fail; if no 
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Suman in view of Zhang as taught by Hirata to provide scanning image failure determination processing based on scan data.
        The motivation to combine the references is to provide user notification of maintenance operation based on analysis of the scanned image data from one of the image reading units (paragraph 76-83).







Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080297856 to Orita discloses printer having multiple image scanners for scanning a target (see Abstract).





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
<http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

12/3/2021